                    UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE Division


UNITED STATES OF AMERICA
                                                        JUDGMENT OF ACQUITTAL
        V.
                                                        CASE NUMBER: 3:16-cr-00221-MOC-DCK
Ludmila O. Stencil




         The Defendant was found not guilty on all counts in the second superseding indictment submitted
to the jury, 1s,2s-6s,8s-15s,16s-21s,23s-29s,30s-31s,33s-34s. There are no charges remaining. IT IS
ORDERED that the Defendant is acquitted, discharged and any bond exonerated.




                                       Signed: January 31, 2019
